Mr. Justice Thomas delivered the opinion of the court: This claim is for $303.43 paid to the Kankakee State Hospital for the support of Lyman L. Bodman while he was an inmate of said institution. The Attorney General has filed a statement, to which is attached a letter from the director of the Department of Public Welfare in which the director admits the claim is just and recommends that it be allowed, and the Attorney General consents to an award in favor of claimant for that amount. Claimant is therefore awarded the sum of $303.43.